Order reversed on the law and the facts, without costs, motion for a physical examination of defendant in advance of trial granted, and matter remitted to the Special Term for the designation of one or more physicians. The circumstances of this case, in the interests of justice and orderly procedure, require that the examination should be had before the trial instead of in the course of the trial. Kapper, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents and votes for a modification of the order so as to provide therein that the denial of the motion be without prejudice to an application to the trial justice.